The offense is aggravated assault, and the punishment is a fine of $100.00 and confinement in the county jail for a period of four months.
Some of the bills of exceptions are in question and answer form and under the repeated decisions of this court will not be considered for that reason. Each of the other bills are so qualified by the court as to show no error. In every instance where any bill raises a question appellant has accepted them with a qualification placed thereon by the trial court which shows beyond controversy that the court's ruling was correct. We have repeatedly called attention of counsel to the fact that when the court qualifies a bill of exceptions and appellant accepts it as qualified that he is bound by the qualification. If he desires to relieve himself from this situation, the decisions of this court have repeatedly stated that his right to so do is clear and plain. He may simply have the court certify that he objected and excepted to the qualification placed on the bill by the trial court and if the trial court files no bill of exception of his own then the bill as originally prepared by the appellant will be considered without the court's qualification thereto. It will not avail an appellant to accept the court's qualification to a bill without objection and then complain concerning the same.
We have carefully examined the statement of facts in this case and while the evidence is highly conflicting, yet we have reached the conclusion that it is sufficient to support the verdict.
Finding no error in the record, the judgment is in all things affirmed.
Affirmed. *Page 207 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
Morrow, Presiding Judge, absent.
                    ON MOTION FOR REHEARING.